Exhibit 10.1

FIFTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This Fifth Amendment to Loan and Security Agreement (this “Amendment”) is dated
as of November 14, 2019 and is entered into by and among (a) VERASTEM, INC., a
Delaware corporation (“Borrower”), (b) the several banks and other financial
institutions or entities from time to time parties to the Loan Agreement
(collectively, referred to as “Lender”) and (c) HERCULES CAPITAL, INC., a
Maryland corporation, in its capacity as administrative agent for itself and the
Lender (in such capacity, the “Agent”).  Capitalized terms used herein without
definition shall have the same meanings given them in the Loan Agreement (as
defined below).

 

Recitals

A. Borrower, Agent and Lender have entered into that certain Loan and Security
Agreement dated as of March 21, 2017, among Borrower, Agent and Lender, as
amended by that certain First Amendment to Loan and Security Agreement dated as
of January 4, 2018 among Borrower, Agent and Lender, that certain Second
Amendment to Loan and Security Agreement dated as of March 6, 2018, among
Borrower, Agent and Lender, as amended by that certain Third Amendment to Loan
and Security Agreement dated as of October 11, 2018, among Borrower, Agent and
Lender, and as amended by that certain Fourth Amendment to Loan and Security
Agreement dated as of April 23, 2019, among Borrower, Agent and Lender (as
amended, and as may be further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
pursuant to which Lender has agreed to extend and make available to Borrower
certain advances of money.

B. In accordance with Section 11.3 of the Loan Agreement, Borrower and Lender
have agreed to amend the Loan Agreement upon the terms and conditions more fully
set forth herein.

Agreement

NOW, THEREFORE, in consideration of the foregoing Recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Consent to Use of Cash to Prepay Permitted Indebtedness.  Subject to the
satisfaction of the conditions precedent set forth below, Agent consents to
Borrower using Borrower’s Cash to prepay Permitted Convertible Debt Financing,
provided that the amount of Cash used for such purpose does not exceed
$11,700,000.00. 

2. Amendments.

2.1 The Loan Agreement shall be amended by inserting the following new
definitions to appear in proper alphabetical order in Section 1.1 thereof:

“2019 Convertible Debt Indenture” means that certain Indenture dated as of the
Fifth Amendment Closing Date by and between Borrower and Wilmington Trust
National Association, as trustee and collateral agent.

“Fifth Amendment Closing Date” means November 14, 2019.



 



 

“Initial Net Product Revenue Threshold” means Borrower’s receipt of Net Product
Revenues of at least Twenty Million Dollars ($20,000,000.00) after the Fifth
Amendment Closing Date and on or before December 31, 2020, measured on a
trailing six (6) month basis.

2.2 The Loan Agreement shall be amended by deleting the following defined terms
and their corresponding definitions in Section 1.1 thereof and inserting the
following in their place:

“Liquidity Threshold” means as of any date of determination, that Borrower
maintains, in accounts in the name of Borrower that are subject to an Account
Control Agreement, unrestricted and unencumbered (other than as a result of this
Agreement or the 2019 Convertible Debt Indenture) Cash in an aggregate amount
greater than or equal to one hundred percent (100%) of the outstanding Secured
Obligations on such date, as reasonably determined by Agent (based upon
supporting documentation reasonably requested by Agent).   

“Net Product Revenue Threshold” means Net Product Revenues of at least eighty
percent (80%) of the amounts shown on Borrower’s most recent Board approved
financial and business projections reasonably approved by Agent and the Lender,
measured on a trailing six (6) month basis and tested as of the end of each
calendar month.

“Permitted Convertible Debt Financing” means convertible notes issued by the
Borrower after the Closing Date but prior to the Fifth Amendment Closing Date in
an aggregate principal amount of not more than $35,700,000, and convertible
notes issued by the Borrower pursuant to the 2019 Convertible Debt Indenture on
the Fifth Amendment Closing Date in an aggregate principal amount of not more
than $62,900,000; provided that for so long as any portion of the Secured
Obligations remain outstanding such convertible notes shall (a) have a scheduled
maturity date no earlier than 180 days after the 2019 Term Loan Maturity Date,
(b) with respect to convertible notes issued prior to the Fifth Amendment
Closing Date, be unsecured, and with respect to convertible notes issues on the
Fifth Amendment Closing Date, be unsecured or secured by a Permitted Lien, (c)
not be guaranteed by any Subsidiary of Verastem that is not a Qualified
Subsidiary and (d) not provide for any prepayments, repurchases or redemptions
of principal (other than customary fundamental change obligations and, for the
avoidance of doubt, Permitted Conversion Payments) at the option of the holder
thereof earlier than 180 days after the 2019 Term Loan Maturity Date.

2.3 The definition of “Permitted Liens” in Section 1.1 of the Loan Agreement
shall be amended by (a) deleting “and” at the end of subsection (xv), and (b)
inserting the following as subsections (xvi) and (xvii):

“(xvi) Liens securing Permitted Convertible Debt Financing incurred on the Fifth
Amendment Closing Date which are subordinated to the Liens in favor of Agent
securing the Secured Obligations and subject to a valid subordination agreement
in a form and substance acceptable to Agent in all respects, and (xvii) Liens
incurred in connection with the extension, renewal or refinancing of the
Indebtedness secured by Liens of the type described in clauses (i) through (xvi)
above; provided, that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced, modified,

 

 



 

amended, restated or amended and restated (as may have been reduced by any
payment thereon) does not increase.”

2.4 The Loan Agreement shall be amended by amending and replacing clause (a) in
Section 7.4 as follows:

“(a) the conversion of Indebtedness into equity securities and the payment of
cash (i) in lieu of (A) fractional shares in connection with such conversion and
(B) shares to the extent that the number of shares of the Verastem’s common
stock due upon such conversion would exceed the aggregate number of shares of
Verastem’s common stock authorized but not issued and shares of Verastem’s
common stock held in treasury and reserved for issuance in connection with a
Permitted Convertible Debt Financing, and (ii) for payment of accrued and unpaid
interest and the applicable Interest Make-Whole (as defined in the 2019
Convertible Debt Indenture in effect as of the Fifth Amendment Closing Date) in
accordance with the 2019 Convertible Debt Indenture owed by Borrower to the
holders of any Permitted Convertible Debt Financing issued pursuant to the 2019
Convertible Debt Indenture, which cash payments shall not exceed $5,000,000.00
in the aggregate (any such cash payments in this subsection (a), “Permitted
Conversion Payments”),”

 

2.5 The Loan Agreement shall be amended by deleting Section 7.15 in its entirety
and inserting the following in its place:

“7.15Financial Covenants. 

(a)Borrower shall at all times satisfy the Liquidity Threshold.  Notwithstanding
the foregoing, in the event that Borrower satisfies the Initial Net Product
Revenue Threshold on or before December 31, 2020, Borrower shall not be required
to satisfy the covenant contained in this clause (a) at any time from and after
the date such Initial Net Product Revenue Threshold is satisfied.

(b) In the event that Borrower satisfies the Initial Net Product Revenue
Threshold on or before December 31, 2020, Borrower shall satisfy the Net Product
Revenue Threshold as of the last date of each following month.  Notwithstanding
the foregoing, Borrower shall not be required to satisfy the Net Product Revenue
Threshold for any month under this Section 7.15(b) if Borrower maintained at all
times during such month, and continues to maintain at all times thereafter until
Borrower satisfies the Net Product Revenue Threshold, in accounts in the name of
Borrower that are subject to an Account Control Agreement, unrestricted and
unencumbered (other than as a result of this Agreement and the 2019 Convertible
Debt Indenture) Cash in an aggregate amount greater than or equal to fifty
percent (50%) of the outstanding Secured Obligations, as reasonably determined
by Agent (based upon supporting documentation reasonably requested by Agent).”

2.6 The Loan Agreement shall be amended by deleting clause (c) in Section 11.2
in its entirety and inserting the following in its place:

 

 

 



 

 



 

“(c)If to Borrower:

VERASTEM, INC.

Attention: Rob Gagnon

117 Kendrick Street, Suite 500

Needham, MA 02494

Email: rgagnon@verastem.com

Telephone: 781-292-4200

 

VERASTEM, INC.

Attention: Maddy Zeylikman

117 Kendrick Street, Suite 500

Needham, MA 02494

Email: mzeylikman@verastem.com

Telephone: 781-292-4201”

3. Borrower’s Representations And Warranties.  Borrower represents and warrants
that:

3.1 Immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete
except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date, after giving
effect in all cases to any standard(s) of materiality contained in the Loan
Agreement as to such representations and warranties and (ii) no Event of Default
has occurred and is continuing with respect to which Borrower has not been
notified in writing by Agent or Lender.

3.2 Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment.

3.3 The certificate of incorporation, bylaws and other organizational documents
of Borrower delivered to Agent and/or Lender on the Fourth Amendment Closing
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect.

3.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower.

3.5 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’ rights.

3.6 As of the date hereof, it has no defenses against the obligations to pay any
amounts under the Obligations.  Borrower acknowledges that each of Agent and
Lender has acted in good faith and has conducted in a commercially reasonable
manner its relationships with Borrower in connection with this Amendment and in
connection with the Loan Documents.



 

 



 

Borrower understands and acknowledges that each of Agent and Lender is entering
into this Amendment in reliance upon, and in partial consideration for, the
above representations and warranties, and agrees that such reliance is
reasonable and appropriate.

4. Limitation.  The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a waiver or modification
of any other term or condition of the Loan Agreement or of any other instrument
or agreement referred to therein or to prejudice any right or remedy which Agent
and/or Lender may now have or may have in the future under or in connection with
the Loan Agreement (as amended hereby) or any instrument or agreement referred
to therein; or (b) to be a consent to any future amendment or modification or
waiver to any instrument or agreement the execution and delivery of which is
consented to hereby, or to any waiver of any of the provisions thereof.  Except
as expressly amended hereby, the Loan Agreement shall continue in full force and
effect.

5. Effectiveness.  This Amendment shall become effective upon the satisfaction
of all the following conditions precedent:

5.1 Amendment.  Borrower, Agent and Lender shall have duly executed and
delivered this Amendment to Lender and such other documents as Agent may
reasonably request.

5.2 Final Draft.  Borrower shall deliver to Agent at least three (3) Business
Days prior to the consummation of any Permitted Convertible Debt Financing, the
offering memorandum, indenture and all other material documents related thereto
to Agent in substantially final form.

5.3 Subordination Agreement. Borrower shall deliver to Agent a subordination
agreement in a form and substance acceptable to Agent in all respects and duly
executed by the collateral agent for all holders of Permitted Convertible Debt
Financing that will be secured by a Lien.

5.4 Payment of Lender Expenses.  Borrower shall have paid all reasonable and
invoiced Lender expenses (including all reasonable attorneys' fees and
reasonable expenses) incurred through the date of this Amendment for the
documentation and negotiation of this Amendment.

6. Release.  In consideration of the agreements of Agent and each Lender
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower, on behalf of itself and
its successors, assigns, and other legal representatives, hereby fully,
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender, and its successors and assigns, and its
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lender and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which Borrower, or
any of its successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment, for
or on account of, or in relation to, or in any way in connection with the Loan
Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto.  Borrower understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete

 

 



 

defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.  Borrower agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

7. Counterparts.  This Amendment may be signed in any number of counterparts,
and by different parties hereto in separate counterparts, with the same effect
as if the signatures to each such counterpart were upon a single
instrument.  All counterparts shall be deemed an original of this
Amendment.  This Amendment may be executed by facsimile, portable document
format (.pdf) or similar technology signature, and such signature shall
constitute an original for all purposes.

8. Incorporation By Reference.  The provisions of Section 11 of the Loan
Agreement shall be deemed incorporated herein by reference, mutatis mutandis.

 

[remainder of page intentionally left blank]



 

 



 

In Witness Whereof, the parties have duly authorized and caused this Amendment
to be executed as of the date first written above.

 

BORROWER:

 

VERASTEM, INC.

Signature:/s/ Daniel Paterson    

Print Name:Daniel Paterson

Title:President and Chief Operating Officer

 

 

AGENT:

HERCULES CAPITAL, INC.

 

Signature:/s/ Jennifer Choe    

Print Name:Jennifer Choe

Title:Assistant General Counsel

 

LENDER:

 

HERCULES CAPITAL, INC.

 

Signature:/s/ Jennifer Choe    

Print Name:Jennifer Choe

Title:Assistant General Counsel

 

HERCULES CAPITAL FUNDING TRUST 2018-1

 

Signature:/s/ Jennifer Choe    

Print Name:Jennifer Choe

Title:Assistant General Counsel

 

HERCULES CAPITAL FUNDING TRUST 2019-1

 

Signature:/s/ Jennifer Choe    

Print Name:Jennifer Choe

Title:Assistant General Counsel

 

 

 

 

